UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6768


UNITED STATES OF AMERICA,

                      Plaintiff - Appellee,

          v.

RODNEY LORENZO WYATT, JR., a/k/a Rodney Lorenzo Wyatt,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:09-cr-00133-REP-1)


Submitted:   June 14, 2012                    Decided:   June 20, 2012


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rodney Lorenzo Wyatt, Jr., Appellant Pro Se. Angela Mastandrea-
Miller, Assistant United States Attorney, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Rodney   Lorenzo   Wyatt,   Jr.,   appeals   the   district

court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion

for a sentence reduction.    We have reviewed the record and find

no reversible error. *   Accordingly, we affirm for the reasons

stated by the district court.     United States v. Wyatt, No. 3:09-

cr-00133-REP-1 (E.D. Va. Mar. 28, 2012).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                             AFFIRMED




     *
       To the extent Wyatt also challenges the validity of his
conviction and sentence, such claims are not properly raised in
a § 3582 motion.   See United States v. Stewart, 595 F.3d 197,
201 (4th Cir. 2010) (noting that § 3582 proceeding is “not
considered a full resentencing by the court”).



                                  2